Citation Nr: 0117490	
Decision Date: 06/29/01    Archive Date: 07/03/01	

DOCKET NO.  00-09 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of 
exposure to Agent Orange.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from September 1968 to October 
1971, with service in the Republic of Vietnam from November 
1969 to October 1970.  A review of the veteran's DD Form 214 
shows that his Military Occupational Specialty was that of 
cook.



This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

A review of the record in this case discloses that the 
veteran was scheduled for a hearing before a traveling member 
of the Board on May 22, 2001, and that he failed to report 
for that hearing.

Finally, the Board notes that, in April 2000, the veteran was 
furnished a Statement of the Case on a number of issues.  
However, in the veteran's Substantive Appeal of May 2000, he 
clearly indicated that he wished to appeal only the issue of 
service connection for the residuals of exposure to Agent 
Orange.


FINDINGS OF FACT

1.  During service, the veteran spent 10 1/2 months in the 
Republic of Vietnam.

2.  The veteran has claimed service connection for the 
residuals of Agent Orange exposure, but has declined to 
advise the RO what such residuals consist of, or which 
current disorders he believes he has are the result of 
exposure to Agent Orange.

3.  Legally presumed exposure to Agent Orange, or the 
existence of any disorder related to Agent Orange exposure, 
cannot be ascertained on the basis of the current record.


CONCLUSION OF LAW

Ascertainable residuals of Agent Orange exposure were not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1116, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303(d), 3.307(a)(6)(ii), 3.309(a) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In July 1998, there was received from the veteran a claim for 
service connection "for Agent Orange."

In correspondence of early May 1999, the RO requested that 
the veteran provide information regarding his treatment for 
the residuals of exposure to Agent Orange, including the 
"full name and address of the facility or doctor where (he) 
sought treatment and the approximate dates of treatment for 
Agent Orange."

In early April 2000, the veteran was informed by the RO that 
"Agent Orange exposure" had not been found to be service 
connected, and that, consequently, compensation was not 
payable.

In the veteran's Notice of Disagreement dated in April 2000, 
he indicated that he wished to "appeal his case."

In April 2000, there was issued a Statement of the Case on a 
number of issues, including entitlement to service connection 
for Agent Orange exposure

In a VA Form 9 received in early May 2000, the veteran 
indicated that he had read the Statement of the Case, and was 
appealing only "issue number five, Agent Orange."




Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  Moreover, where a veteran was exposed to an 
herbicide agent (including Agent Orange) during active 
military, naval, or air service, certain diseases specified 
by regulation shall be service connected, even though there 
is no record of such disease during service.  38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(a) (2000).  Finally, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

In McCartt v. West, 12 Vet. App. 164 (1999), the United 
States Court of Appeals for Veterans Claims (Court) found 
that the mere presence of a veteran in the Republic of 
Vietnam does not, in and of itself, establish legally-
presumed exposure to Agent Orange.  The veteran's presence in 
Vietnam during the Vietnam War will establish legally 
presumed Agent Orange exposure when the veteran has developed 
a disorder enumerated in the controlling statute or 
regulations.  Otherwise, the fact of Agent Orange exposure 
must be established by the evidence of record.  In this case, 
the RO requested that the veteran identify the diseases or 
disorders he was claiming were the result of exposure to 
Agent Orange, and furnish the names and addresses of any 
facility or doctor from which he had sought treatment for 
those disorders.  The veteran, however, failed to respond to 
this request for information.  In addition, the veteran 
failed to state in his Notice of Disagreement or Substantive 
Appeal what disease(s) from which he was suffering was 
related to Agent Orange exposure.  This despite being advised 
in the Statement of the Case that the RO was unable to make a 
merits-based decision without this information.

The Board in this case is in the same position as the RO.  
That is, the current evidentiary record does not validate 
exposure to Agent Orange in the Republic of Vietnam, because 
the veteran hasn't stated that he suffers from a disease 
enumerated in the law or regulations related to Agent Orange 
exposure.  The evidence of record does not reveal the 
presence of any condition which is presumptively related to 
Agent Orange exposure.  And so the appeal must be denied on 
the basis of the evidence of record.

In view of the recently-passed Veterans Claims Assistance Act 
of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
the Board has given serious consideration to a remand in this 
case.  However, inasmuch as the veteran has declined to 
furnish information necessary to a decision on the merits, a 
remand in this case would be futile.  The Board cannot 
ascertain on the current record what kind of VA examination 
to order, because the Board does not at this time know what 
disorder or disorders the veteran is claiming on the basis of 
exposure to Agent Orange.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991) (affirmed on reconsideration, 
1 Vet. App. 406 (1991)).  Accordingly, the Board must 
conclude that the veteran's exposure to Agent Orange in the 
Republic of Vietnam may not be presumed on the basis of the 
current record.  Inasmuch as we are unable to direct the RO 
to accord the veteran an appropriate examination or 
examinations to ascertain the existence of a disorder related 
to Agent Orange exposure, our only alternative is to deny the 
veteran's appeal on the current record.


ORDER

Service connection for the residuals of Agent Orange exposure 
is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 


